


Exhibit 10.45
T-MOBILE US, INC.
ANNUAL INCENTIVE AWARD NOTICE
2013 OMNIBUS INCENTIVE PLAN
T-Mobile US, Inc., a Delaware corporation (the “Company”), has granted you an
Annual Incentive Award pursuant to Section 12 of the Company’s 2013 Omnibus
Incentive Plan, as amended from time to time (the “Omnibus Plan”). The Annual
Incentive Award is subject to all the terms and conditions set forth in this
Award Notice (the “Award Notice”), the terms and conditions of the Company’s
Annual Short-Term Incentive Program (the “Program”), Appendix A (attached),
Appendix B (attached), and the Omnibus Plan, which are attached or available as
provided below and incorporated into the Award Notice in their entirety.
Participant:
____________________
Performance Period:
___________, 20__ to _________, 20__
Target Bonus:
_______________



Vesting Schedule: Subject to the terms and conditions of the Omnibus Plan and
the Program and except as otherwise provided in Appendix B, the bonus amount
payable under this Annual Incentive Award will depend upon achievement of
certain performance goals and will be determined in accordance with the
Performance Matrix attached hereto as Appendix A (the “Performance Matrix”).
Except as otherwise provided in Appendix B, upon your Separation from Service
(as such term is defined in the Omnibus Plan) for any reason during the
Performance Period, this Annual Incentive Award immediately will be canceled
without payment of any consideration to you.


Acceptance/Entire Agreement: The Award Notice, Appendix A, Appendix B, the
Program, [For Mr. Legere only: your Employment Agreement with the Company dated
September 22, 2012, as amended on October 23, 2013 (or any successor
agreement),] and the Omnibus Plan set forth the entire understanding between you
and the Company regarding this Annual Incentive Award and supersede all prior
oral and written agreements on the subject. Acceptance of this Annual Incentive
Award constitutes acceptance of all of the terms and conditions of the
Award Notice, Appendix A, Appendix B, the Program and the Omnibus Plan.


Incorporated Documents:
1. 2013 Omnibus Incentive Plan
2. Appendix A
3. Appendix B
4. Program Summary

















--------------------------------------------------------------------------------






APPENDIX A
Performance Matrix








































































































APPENDIX A - 1




--------------------------------------------------------------------------------




APPENDIX B
Separation from Service and Change in Control


1.    Impact of Separation from Service; Change in Control
If you have a Separation from Service during the Performance Period set forth in
the Award Notice, then the Annual Incentive Award shall become earned and vested
or be canceled depending on the reason for Separation from Service as follows.
(a)    Death or Disability. If you have a Separation from Service prior to the
last day of the applicable Performance Period due to death or Disability, you
will be eligible to receive an amount equal to the Annual Incentive Award
payment (determined at target performance) [For Mr.  Legere only: ,
notwithstanding anything to the contrary in your Employment Agreement with the
Company dated September 22, 2012, as amended on October 23, 2013, or any
successor agreement (the “Employment Agreement”)]. Any Annual Incentive Award
payment determined under this paragraph (a) will be paid as soon as practicable
(but not more than sixty (60) days) after your Separation from Service.
(b)    Workforce Reduction or Divestiture. If you have a Separation from Service
as a result of a Workforce Reduction or Divestiture, then you will be eligible
to receive an amount equal to (i) the Annual Incentive Award payment (determined
as though you had remained employed through the last day of the applicable
Performance Period), multiplied by (ii) the Pro-Rata Fraction. Any Annual
Incentive Award payment determined under this paragraph (b) will be paid at the
same time as other Annual Incentive Award payments for the applicable
Performance Period are made. Notwithstanding anything to the contrary herein,
you will not be eligible to receive any Annual Incentive Award payment under
this paragraph (b) unless you execute all documents required under the
applicable Company severance program or otherwise, including without limitation,
any required release of claims, within the applicable time frames set forth in
such documents or as prescribed by the Company. In the event you fail to execute
all required documents in a timely fashion, if any portion of the Annual
Incentive Award payment has been earned or paid to you after the Separation from
Service but before your failure to execute all required documents, you covenant
and agree that you will have no right, title or interest in such amount earned
or paid and that you will cause such amount to be returned immediately to the
Company upon notice.
[For Mr. Legere only, clause (b) is replaced in its entirety by the following:
(b)    Without Cause or For Good Reason. If you have a Separation from Service
(other than as provided in paragraph (c) below) either (i) by action of the
Company for any reason other than Cause (including due to non-renewal of your
Employment Agreement by notice given by the Company, but excluding due to your
death or Disability) or (2) for Good Reason, then you will be eligible to
receive an amount equal to (i) the Annual Incentive Award payment (determined as
though you had remained employed through the last day of the applicable
Performance Period), multiplied by (ii) the Pro-Rata Fraction.]




APPENDIX B - 1




--------------------------------------------------------------------------------






(c)    Change in Control. Notwithstanding anything in the Award Notice or the
Program to the contrary, but subject to Section 15.3.1(i) of the Omnibus Plan,
if (i) a Change in Control occurs and (ii) on or after the Change in Control and
on or before the first anniversary of the Change in Control either (A) you have
a Separation from Service by action of the Company or your employing Subsidiary
for any reason other than Cause (excluding due to your death or Disability) or
(B) you have a Separation from Service for Good Reason, then the
Annual Incentive Award shall become immediately earned and vested as of the date
of such Separation from Service at the greater of (1) target or (2) the actual
level of performance under Appendix A determined as if the Performance Period
had ended as of the date determined in accordance with Section 15.3.1(ii) of the
Omnibus Plan.
[For Mr. Legere only, paragraph (c) is replaced in its entirety by the
following:
(c)    Change in Control. Notwithstanding anything in the Award Notice, the
Program or the Plan to the contrary, if (i) a Change in Control occurs and (ii)
during the period beginning three (3) months before the date a definitive
agreement is entered into which in fact culminates in a Change in Control and
ending on the second anniversary of the Change in Control either (A) you have a
Separation from Service by action of the Company or your employing Subsidiary
for any reason other than Cause (including due to non-renewal of the Employment
Agreement by notice given by the Company, but excluding your death or
Disability) or (B) you have a Separation from Service for Good Reason, then you
will be eligible to receive an amount equal to (1) the Annual Incentive Award
payment (determined at target performance), multiplied by (2) the Pro-Rata
Fraction; provided, however, that if the date of your Separation from Service is
before the consummation of the Change in Control and the Change in Control
occurs after the date Annual Incentive Award payments are otherwise paid for the
Performance Period, then the amount of your Annual Incentive Award payment shall
be based on actual performance results for the Performance Period in accordance
with paragraph (b) above.]
(d)    Any other Separation from Service. Upon your Separation from Service for
any reason during the Performance Period other than the reasons set forth in
paragraphs (a) through (c) above, the Annual Incentive Award immediately will be
canceled without payment of any consideration to you.
[For Mr. Legere only, a new paragraph (e) is added to read as follows:
(e)    Payment Date. Any Annual Incentive Award payments that become payable
under paragraphs (a) through (c) above shall be paid at such time and subject to
such terms and conditions set forth in the Employment Agreement.]
2.    Definitions
For purposes of the Annual Incentive Award, the following terms shall have the
following meanings. Unless otherwise defined in this Appendix B, capitalized
terms used herein shall have the meaning assigned to such terms in the Omnibus
Plan.




APPENDIX B - 2






--------------------------------------------------------------------------------




“Cause” shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means any one or more of the following: (i) your gross neglect or willful
material breach of your principal employment responsibilities or duties; (ii) a
final judicial adjudication that you are guilty of any felony (other than a law,
rule or regulation relating to a traffic violation or other similar offense that
has no material adverse effect on the Company or any of its Subsidiaries); (iii)
your breach of any non-competition or confidentiality covenant between you and
the Company or any Subsidiary; (iv) fraudulent conduct as determined by a court
of competent jurisdiction in the course of your employment with the Company or
any of its Subsidiaries; or (v) the material breach by you of any other
obligation which continues uncured for a period of 30 days after notice thereof
by the Company or any of its Subsidiaries.
“Divestiture” means a Separation from Service as the result of a divestiture or
sale of a business unit as determined by your employer based on the personnel
records of the Company and its Subsidiaries. [For Mr. Legere only, this
definition is omitted in its entirety.]
“Good Reason” shall be defined as that term is defined in your offer letter or
other applicable employment agreement; or, if there is no such definition, “Good
Reason” means the occurrence of any of the following events without your
consent, provided that you have complied with the Good Reason Process: (i) a
material diminution in your responsibility, authority or duty; (ii) a material
diminution in your base salary except for across-the-board salary reductions
based on the Company and its Subsidiaries’ financial performance similarly
affecting all or substantially all management employees of the Company and its
Subsidiaries; or (iii) the relocation of the office at which you were
principally employed immediately prior to a Change in Control to a location more
than fifty (50) miles from the location of such office, or your being required
to be based anywhere other than such office, except to the extent you were not
previously assigned to a principal location and except for required travel on
business to an extent substantially consistent with your business travel
obligations at the time of the Change in Control.
“Good Reason Process” means that (i) you reasonably determine in good faith that
a Good Reason condition has occurred; (ii) you notify the Company and its
Subsidiaries in writing of the occurrence of the Good Reason condition within 60
days of such occurrence; (iii) you cooperate in good faith with the Company and
its Subsidiaries’ efforts, for a period of not less than 30 days following such
notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding such
efforts, the Good Reason condition continues to exist following the Cure Period;
and (v) you have a Separation from Service within 60 days after the end of the
Cure Period. If the Company or its Subsidiaries cures the Good Reason condition
during the Cure Period, and you have a Separation from Service due to such
condition (notwithstanding its cure), then you will not be deemed to have had a
Separation from Service for Good Reason.
“Performance Period” has the meaning set forth in the Award Notice.    


















APPENDIX B - 3




--------------------------------------------------------------------------------






“Pro Rata Fraction” means a fraction, the numerator of which is the number of
days that have elapsed in the applicable Performance Period through your
Separation from Service and the denominator of which is the number of days in
the Performance Period. [For Mr. Legere only, this definition of “Pro-Rata
Fraction” is replaced in its entirety by the following: “Pro Rata Fraction”
means a fraction, the numerator of which is the number of days that have elapsed
in the applicable fiscal year through your Separation from Service and the
denominator of which is 365.]
“Workforce Reduction” means your Separation from Service as a result of a
reduction in force, realignment or similar measure as determined by your
employer and (i) you are officially notified in writing of such Separation from
Service due to a workforce reduction and eligibility for the Company’s severance
program under which you are covered, or (ii) if not covered by a Company
severance program, you are notified in writing by an authorized officer of the
Company or any Subsidiary that the Separation from Service is as a result of
such action. [For Mr. Legere only, this definition is omitted in its entirety.]














































































APPENDIX B - 4




--------------------------------------------------------------------------------






PROGRAM SUMMARY
T-MOBILE US, INC.
2013 OMNIBUS INCENTIVE PLAN
ANNUAL SHORT-TERM INCENTIVE PROGRAM


PURPOSE AND ELIGIBILITY
The primary purpose of Annual Incentive Awards is to enhance the Company’s
ability to motivate its executive officers to expend maximum efforts to achieve
and over-perform on critical financial, operational, and strategic goals
established by the Section 16 Subcommittee of the Compensation Committee of the
Company’s Board of Directors or such other committee of the Company’s Board of
Directors, as may be applicable from time to time (the “Committee”).
Executive officers are eligible to receive Annual Incentive Awards. The
Committee will reevaluate and select participants in the T-Mobile US, Inc.
Annual Short-Term Incentive Program (the “Program”) on an annual basis.
ESTABLISHMENT OF PERFORMANCE GOALS
Performance periods under the Program will be the period with respect to which
an Annual Incentive Award is calculated and, if applicable, paid. The Committee
will establish in writing, within the time period provided under Section 12.2.3
of the T-Mobile US, Inc. 2013 Omnibus Incentive Plan (as amended from time to
time, and any successor plan, (the “Omnibus Plan”)), the performance measures or
goals (the “Performance Goals”) for each performance period (including, without
limitation, the manner for calculating achievement against such
Performance Goals), as provided under Sections 12.2.1 and 12.2.2 of the
Omnibus Plan. If more than one Performance Goal applies for a performance
period, the Committee will establish the relative weighting of the Performance
Goals, as the Committee deems appropriate.
ESTABLISHMENT OF TARGET BONUS AND PAYOUT FORMULA
Within the time period provided under Section 12.2.3 of the Omnibus Plan, the
Committee will establish the target bonus for each participant in the Program
and the formula or payout matrix (the “Payout Formula”) to determine the amount
of cash compensation that may be paid to a participant under an Annual Incentive
Award for the applicable performance period.
The target bonus may be (but is not required to be) expressed as a percentage of
the participant’s base salary. The Payout Formula may provide for an
Annual Incentive Award payment that is greater than or less than the
participant’s target bonus (i.e., a maximum payment and a threshold payment),
depending on the extent to which the Performance Goals are attained during the
applicable performance period. Notwithstanding anything to the contrary herein,
the maximum amount payable under any participant’s Annual Incentive Award in any
calendar year will not exceed $10,000,000.




--------------------------------------------------------------------------------




CERTIFICATION
At the conclusion of a performance period and prior to making any
Annual Incentive Award payments for a performance period, the Committee will
certify in writing (which may be by approval of the Committee minutes in which
the certification is made) the extent to which the Performance Goals applicable
for the performance period were achieved or exceeded, the final amount payable
to each participant under the participant’s Annual Incentive Award, and any
other material terms. Except as otherwise provided in the award notice
evidencing a participant’s Annual Incentive Award, the amount of the Annual
Incentive Award payment for each participant will be determined by applying the
Payout Formula based on the level of actual performance certified by the
Committee. Notwithstanding anything to the contrary herein, the Committee, in
its sole discretion, may eliminate or reduce the Annual Incentive Award payment
that otherwise would be payable under the Payout Formula to any participant.
PAYMENT TIMING
Except as otherwise provided in the award notice evidencing a participant’s
Annual Incentive Award, the Company will distribute amounts payable to
participants in the Program as soon as practicable following the determination
and written certification of the final Annual Incentive Award payments for the
applicable performance period, but in no event later than March 15 of the
calendar year immediately following the calendar year that includes the last day
of the applicable performance period. Notwithstanding the foregoing sentence and
subject to Section 17.9 of the Omnibus Plan, if an Annual Incentive Award
provides deferred compensation subject to Section 409A, amounts payable with
respect to the Annual Incentive Award will be paid at the same time and in the
same form as provided under the terms and conditions governing such award.
SEPARATION FROM SERVICE
Except as otherwise provided in the award notice evidencing a participant’s
Annual Incentive Award, if a participant in the Program has a Separation from
Service prior to the last day of the applicable performance period for any
reason, the participant’s Annual Incentive Award will be immediately canceled as
of the date of such Separation from Service without payment of any consideration
to the participant.
ADMINISTRATION
The Program will be administered by the Committee. The interpretation and
construction by the Committee of any provision of the Omnibus Plan, the Program,
any Annual Incentive Award, or any award notice evidencing an Annual Incentive
Award will be final, conclusive and binding.
 
The foregoing is intended only as a summary of the Program and is subject to and
qualified by reference to the Omnibus Plan. The award notice evidencing your
Annual Incentive Award, any appendices attached thereto, the terms and
conditions of the Program, and the Omnibus Plan set forth the terms and
conditions of your Annual Incentive Award. Except as otherwise expressly defined
herein, capitalized terms will have the meanings assigned to such terms under
the Omnibus Plan.
 







